

114 S3099 RS: Access for Sportfishing Act of 2016
U.S. Senate
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 692114th CONGRESS2d SessionS. 3099[Report No. 114–388]IN THE SENATE OF THE UNITED STATESJune 23, 2016Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 28, 2016Reported by Mr. Thune, without amendmentA BILLTo preserve and enhance saltwater fishing opportunities for recreational anglers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Access for Sportfishing Act of 2016.
		2.Fishery management measures in Biscayne National Park
 (a)In generalNotwithstanding anything to the contrary in section 103 of Public Law 96–287 (16 U.S.C. 410gg–2), the Secretary of the Interior may not implement or enforce any restrictions on recreational fishing, charter fishing, or commercial fishing in any portion of Biscayne National Park, developed as part of any general management plan, fishery management plan, or other measure adopted after December 31, 2014.
 (b)ExceptionNotwithstanding the general prohibition under subsection (a), the Secretary of the Interior may implement and enforce restrictions on recreational fishing, charter fishing, or commercial fishing in any portion of Biscayne National Park as part of a park fishery management plan if the restrictions are—
 (1)developed in formal coordination and consultation with the Fish and Wildlife Conservation Commission of the State of Florida;
 (2)based upon the best and most recent scientific information available regarding the fishery resources in Biscayne National Park, with priority given to scientific information relied upon by the State of Florida for fish conservation and management in State waters;
 (3)the least restrictive measures necessary for effective fish conservation and management that will provide the best fishing opportunities in the affected areas of the park on a continuing basis, such as—
 (A)size limits; (B)possession limits;
 (C)gear restrictions or requirements; (D)seasonal closures; and
 (E)access permits; and (4)for the sole purpose of fishery conservation and management.
 (c)Rule of constructionNothing in this section may be construed to apply to lands, waters, or interests donated by the State of Florida after June 28, 1980, to the administrative jurisdiction of the National Park Service for the purpose of the Biscayne National Park. Fishing on such lands and waters shall continue to be in conformance with State law.
			(d)Definitions
 (1)In generalIn this section, the terms fish, fishery resource, fishing, charter fishing, commercial fishing, conservation and management, and recreational fishing have the meanings given those terms in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802).
 (2)Definition of formal coordination and consultationIn this section, the term formal coordination and consultation means a process memorialized in a memorandum of understanding between Biscayne National Park and the Fish and Wildlife Conservation Commission of the State of Florida.
				3.Shark Conservation Act of 2010
 (a)In generalThe Act entitled An Act to amend the High Seas Driftnet Fishing Moratorium Protection Act and the Magnuson-Stevens Fishery Conservation and Management Act to improve the conservation of sharks, approved January 4, 2011 (Public Law 111–348; 124 Stat. 3668), is amended—
 (1)by striking section 104 and inserting the following:  104.Prohibition on shark feeding (a)ProhibitionExcept as provided in section 317 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1866), it is unlawful for any person—
 (1)to engage in shark feeding; or (2)to operate a vessel for the purpose of carrying a passenger for hire to any site to engage in shark feeding or to observe shark feeding.
 (b)Additional prohibited actsIt is unlawful for any person— (1)to violate this section or any regulation promulgated under this section;
 (2)to refuse to permit any officer authorized to enforce the provisions of this section to board a fishing vessel subject to such person's control for purposes of conducting any search or inspection in connection with the enforcement of this section or any regulation promulgated under the section;
 (3)to forcibly assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search or inspection described in paragraph (2);
 (4)to resist a lawful arrest for any act prohibited by this section; or (5)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this section.
 (c)LimitationAny incidental feeding or attracting of a shark in the course of educational or scientific research conducted under a permit issued by the Secretary of Commerce or lawful fishing under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) shall not be considered a violation of this section.
 (d)Civil penaltyAny person who commits any act that is unlawful under subsection (a) or subsection (b) of this section shall be liable to the United States for a civil penalty under section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858).
 (e)Criminal penaltyAny person who commits an act that is unlawful under paragraph (2), (3), (4), or (5) of subsection (b) of this section is deemed to be guilty of an offense punishable under section 309(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1859(b)).
							(f)Enforcement
 (1)In generalThe Secretary of Commerce and the Secretary of the department in which the Coast Guard is operating shall prevent any person from violating this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into and made a part of this Act.
 (2)Penalties and privilegesAny person who violates this section is subject to the penalties and entitled to the privileges and immunities provided in the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) in the same manner and by the same means as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into and made a part of this Act.
 (g)DefinitionsIn this section: (1)Passenger for hireThe term passenger for hire has the meaning given that term in section 2101(21a) of title 46, United States Code.
 (2)Shark feedingThe term shark feeding means the introduction of food or any other substance into the water to feed or attract sharks for any purpose other than to harvest sharks.
 105.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed as affecting, altering, or diminishing in any way the authority of the Secretary of Commerce to establish such conservation and management measures as the Secretary considers appropriate under sections 302(a)(3) and 304(g) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(3) and 1854(g)).; and
 (2)in section 1, by striking the item relating to section 104 and inserting the following: Sec. 104. Prohibition on shark feeding.Sec. 105. Rule of construction.. (b)Relation to other lawsNothing in this section or the amendments made by this Act supercedes more restrictive State laws or regulations regarding shark feeding in State waters.
			4.Billfish Conservation Act of 2012
 (a)Exemptions for traditional fisheries and marketsSection 4(c)(1) of the Billfish Conservation Act of 2012 (16 U.S.C. 1827a(c)(1)) is amended by inserting and retained after landed.
 (b)Deadline for issuance of final regulationsThe Secretary of Commerce shall issue a final rule implementing the Billfish Conservation Act of 2012 (16 U.S.C. 1827a), as amended by this Act, not later than 45 days after the date of enactment of this Act.November 28, 2016Reported with an amendment